               Case 2:20-cr-00151-RAJ Document 15 Filed 09/18/20 Page 1 of 2




 1                                                                  The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                           NO. CR20-151RAJ
11
                                     Plaintiff,
12
                                                         UNITED STATES’ MOTION TO
                             v.
13                                                       UNSEAL COURT DOCKET
14
     EPHRAIM ROSENBERG, et al.,
15                                                       Noted: September 17, 2020
                                   Defendants.
16
17
18          The United States of America, by and through undersigned counsel, respectfully
19 requests that the Court issue an order directing the Clerk of the Court to unseal the docket
20 and pleadings in the above-captioned matter.
21                                                I. DISCUSSION
22          On September 16, 2020, a Grand Jury sitting in the Western District of Washington
23 returned an Indictment, under seal, charging six defendants with various felony counts
24 relating to a fraud and commercial bribery scheme. The defendants allegedly employed
25 fraud and paid bribes to at least ten different Amazon employees and contractors in order to
26 secure unfair competitive advantages in relation to the Amazon Marketplace.
27          Defendant Rohit Kadimisetty is scheduled to make his initial appearance in federal
28 court on September 18, 2020, following his arrest in California. Defendant Hadis Nuhanovic

     MOTION TO UNSEAL – 1                                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Rosenberg, et al. (CR20-151RAJ)
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:20-cr-00151-RAJ Document 15 Filed 09/18/20 Page 2 of 2




1 is scheduled to self-surrender and make his initial appearance in federal court on
2 September 18, 2020.
3                                               II. CONCLUSION
4           Accordingly, for the reasons set forth herein, the United States respectfully requests
5 that the Court issue an order directing the Clerk of the Court to unseal the docket in the
6 above-captioned matter on Friday, September 18, 2020, at or about 9 a.m. (PT).
7           The United States further requests that individual records on file otherwise subject to
8 separately filed sealing orders, if any, remain under seal.
9           DATED this 17th day of September, 2020.
10                                                      Respectfully submitted,
11
                                                        BRIAN T. MORAN
12                                                      United States Attorney
13
14                                                      s/ Steven T. Masada
                                                        STEVEN T. MASADA
15
                                                        SIDDHARTH VELAMOOR
16                                                      Assistant United States Attorneys
                                                        United States Attorney’s Office
17
                                                        700 Stewart Street, Suite 5220
18                                                      Seattle, Washington 98101-1271
                                                        Phone: (206) 553-4282
19
                                                        Fax:     (206) 553-4440
20                                                      E-mail: Steven.Masada@usdoj.gov
21
22
23
24
25
26
27
28

     MOTION TO UNSEAL – 2                                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Rosenberg, et al. (CR20-151RAJ)
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
